        Case 3:16-cv-00742-BAJ-RLB           Document 92-1       09/03/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

OFFICER JOHN DOE                             *         CIVIL NO.:
                                             *
               v.                            *         16-CR-742-BAJ-RLB
                                             *
DERAY MCKESSON AND                           *
BLACK LIVES MATTER                           *
                                             *
***********************************

       DEFENDANT DERAY MCKESSON’S MEMORANDUM IN SUPPORT OF
               UNOPPOSED MOTION TO REINSTATE STAY

       NOW INTO COURT, through undersigned counsel, comes defendant DeRay Mckesson,

who respectfully requests that this Honorable Court reinstate the stay this matter until after the

Supreme Court rules on Mr. Mckesson’s petition for writ of certiorari.

                                                 I.

       As is explained further below, because of the complex procedural history in the Fifth

Circuit, Mr. Mckesson filed two petitions for writ of certiorari: one before the Fifth Circuit’s en

banc opinion issued in January 2020, and one after the en banc opinion. Because the Fifth Circuit

withdrew and reissued its final judgment in the case, Mr. Mckesson dismissed his original cert

petition. However, Mr. Mckesson replaced that cert petition with a second petition seeking review

of the January 2020 judgment, and that second cert petition is still pending before the Supreme

Court and is set for conference on September 29, 2020.

                                                 II.

       The appeal of this case began in September 2017, when this Court granted Mr. Mckesson’s

motion to dismiss the plaintiff’s complaint. See Rec. Doc. 71. On April 24, 2019, the Fifth Circuit
        Case 3:16-cv-00742-BAJ-RLB           Document 92-1       09/03/20 Page 2 of 3




reversed this Court in part and reinstated the plaintiff’s negligence claim. Ex. “A.” On August 8,

2019, the Fifth Circuit withdrew and modified its original opinion. Ex. “B.” Mr. Mckesson filed

a timely cert petition with the Supreme Court on December 6, 2019, under Docket No. 19-730.

See Ex. “C.”

                                               III.

       On December 16, 2019, after Mr. Mckesson had filed his cert petition, the Fifth Circuit

withdrew and modified its August 9, 2019 opinion. Ex. “D.” Then, after conducting an internal

en banc poll, the Fifth Circuit issued another order denying rehearing en banc, with eight judges

in favor of rehearing and eight judges against, on January 28, 2020. Ex. “E.”

                                               IV.

       Because of the superseding opinions issued after his original cert petition was filed, Mr.

Mckesson dismissed his original cert petition on March 2, 2020. Ex. “F.” The Supreme Court

granted that motion on March 23, 2020. See Rec. Doc. No. 90.

                                               V.

       On March 5, 2020, Mr. Mckesson filed a new cert petition timely seeking review of the

Fifth Circuit’s last, final opinion in the case, under Supreme Court Docket No. 19-1108. Ex. “G.”

That petition has been distributed for conference on September 29, 2020. Ex. “H.”




                                                2
        Case 3:16-cv-00742-BAJ-RLB           Document 92-1      09/03/20 Page 3 of 3




                                               VI.

       Because his cert petition is still pending before the Supreme Court, defendant DeRay

Mckesson respectfully requests that the Court reinstate its stay until the Supreme Court rules on

the pending petition for a writ of certiorari. Mr. Mckesson has consulted counsel for Officer Doe

about this request, and Officer Doe does not oppose it.


                                             Respectfully submitted,

                                             /s/ William P. Gibbens
                                             William P. Gibbens, 27225
                                             SCHONEKAS, EVANS, McGOEY
                                                 & McEACHIN, LLC
                                             909 Poydras Street, Suite 1600
                                             New Orleans, Louisiana 70112
                                             Telephone: (504) 680-6050
                                             Facsimile: (504) 680-6051
                                             billy@semmlaw.com




                                                3
